IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 7 MM 2020
                                               :
                    Respondent                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
JEFFREY RAPACH,                                :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of April, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

already-prepared Petition for Allowance of Appeal within 5 days, subject to any filing

extensions conferred by this Court in connection with the declaration of the general

statewide judicial emergency. See 533 Judicial Administration Docket.